Citation Nr: 0828303	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-05 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for gross 
tremor currently evaluated as 30 percent disabling effective 
August 19, 1976.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran's May 2001 claims for, among other things, an 
increased disability rating for his service-connected gross 
tremor disability, and for service connection for right and 
left ear hearing loss were denied in the December 2001 rating 
decision.  The veteran disagreed and perfected an appeal.

In a June 2004 decision, the Board remanded the claims for 
further evidentiary and procedural development.  The claim is 
back for further action by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to ensure the veteran 
received complete notice pursuant to the Veteran's Claims 
Assistance Act of 2000 (VCAA).  In addition, the remand 
ordered VBA to contact the veteran to clarify whether he 
still wanted a hearing, and to identify all healthcare 
providers for hearing loss and tremors since June 2000.  VBA 
was further ordered to obtain all VA treatment reports and 
private records which were not already part of the record.  
The Board notes that a review of the record demonstrates VBA 
has accomplished these requirements.

However, the June 2004 remand also directed VBA to arrange 
for the veteran to be examined by an audiological examiner 
who was to review the veteran's VA claims folder and render 
an opinion regarding whether it was as likely as not that the 
veteran's hearing loss was related to his active duty 
service.  Such examination was not at the option of VBA.  The 
record reveals that although a nexus opinion was rendered, no 
examination of the veteran took place.

In addition, VBA was directed to arrange for the veteran to 
be examined by a medical examiner who was to provide an 
assessment of the veteran's gross tremor disability.  In 
particular, the remand order stated that the examiner was to 
give "special emphasis" to the level of industrial 
impairment caused by the veteran's gross tremor disability.  
See 38 C.F.R. § 4.10 (2007).  Although the veteran was 
examined, there was no portion of the examiner's report which 
discussed, to any extent, the level of the industrial 
impairment caused by the service-connected disability.

The Board recognizes that while VBA is required to comply 
with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet.App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").  In this case, the order required 
another audiological examination and required the neurology 
examiner to specifically describe how the veteran's gross 
tremor condition affected his life.  Neither was 
accomplished.  Thus, the Board finds that there was not 
substantial compliance with the June 2004 remand order.



Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for the veteran to 
be examined by an audiological examiner 
who should determine the level of the 
veteran's current bilateral hearing 
acuity, and further determine whether and 
to what degree the veteran suffers from 
hearing loss in either ear.  If the 
veteran is found to suffer from hearing 
loss, the examiner shall, to the extent 
practicable, provide an opinion whether it 
is as likely as not that the veteran's 
hearing loss is related to his active duty 
service.  The examiner shall note whether 
the veteran's VA claims folder was 
reviewed, shall express the opinion in 
layman's language, and shall include an 
explanation in the report of the bases for 
the opinion.  The examiner's written 
opinion and results of the examination 
shall be included in the veteran's VA 
claims folder.

2.  VBA should arrange for the veteran to 
be examined by an appropriate medical 
provider who shall determine the current 
extent and nature of the veteran's 
service-connected gross tremor disability.  
The examiner shall provide a full 
description of the effects of the gross 
tremor disability upon the veteran's 
ordinary activity.  The examiner's written 
opinion and results of the examination 
shall be included in the veteran's VA 
claims folder.

3.  Upon completion of the foregoing, and 
after any additional development VBA deems 
necessary, VBA should readjudicate the 
veteran's claims of entitlement to service 
connection for bilateral hearing loss and 
entitlement to an increased disability 
rating for his service-connected gross 
tremor disability.  If the claims are 
denied, in whole or in part, VBA should 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




